ORDER
PER CURIAM (Chief Justice FRANK POMMERSHEIM and Associate Justice ROBERT CLINTON).1
This appeal seeks review of the March 27, 2006 order of the trial court reducing the child support of the Respondent “from $115.58 per pay period to $92.30 each pay period” for the minor child Tashunka Wak-inyan Cook. Any decision to increase or decrease child support must be supported by specific and express findings of fact as to the financial status of the parties. Sec. § 13.08(c) Cheyenne River Sioux Tribe Children’s Code.
Such specific and express findings of fact were not made by the court below and therefore the case is reversed and remanded to the trial court to hear evidence and make the specific and express findings of fact necessary to support its decision about the appropriate level of child support.
Ho hecetu yelo.
IT IS SO ORDERED.

. Associate Justice James Chasing Hawk was recused and the parties agreed to proceed with two justices of the Court of Appeals.